

 SCON 24 ENR: Continuing Appropriations Act, 2018 and Supplemental Appropriations for Disaster Relief Requirements Act, 2017
U.S. Senate
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. CON. RES. 24IN THE SENATE OF THE UNITED STATESSeptember 8, 2017Agreed toCONCURRENT RESOLUTIONProviding for a correction in the enrollment of H.R.
 601.That in the enrollment of the bill H.R. 601, the Clerk of the House of Representatives shall make the following corrections:(1)Amend the long title so as to read: Making continuing appropriations for the fiscal year ending September 30, 2018, and for other purposes.(2)Insert before the first section 1 immediately following the enacting clause the following:1.Short titleThis Act may be cited as the Continuing Appropriations Act, 2018 and Supplemental Appropriations for Disaster Relief Requirements Act, 2017.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. References.DIVISION A—Reinforcing Education Accountability in Development ActDIVISION B—Supplemental Appropriations for
					Disaster Relief Requirements Act, 2017DIVISION C—Temporary Extension of Public Debt
					ReliefDIVISION D—Continuing Appropriations Act,
 20183.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.AReinforcing Education Accountability in
 Development Act(3)In section 3, strike subparagraph (B) of section 105(c)(4) of the Foreign Assistance Act of 1961, as added by such section 3, and all that follows through the end of such section 3, and insert the following:(B)such assistance can produce a substantial, measurable impact on children and educational systems; and(C)there is the greatest opportunity to reduce childhood and adolescence exposure to or engagement in violent extremism or extremist ideologies..(4)Insert after section 3 the following:4.Comprehensive integrated United States
 strategy to promote basic education(a)Strategy requiredNot later than one year after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a comprehensive United States strategy to be carried out during the following five fiscal years to promote quality basic education in partner countries by—(1)seeking to equitably expand access to basic education for all children, particularly marginalized children and vulnerable groups; and(2)measurably improving the quality of basic education and learning outcomes.(b)Requirement To consultIn developing the strategy required under subsection (a), the President shall consult with—(1)the appropriate congressional committees;(2)relevant Executive branch agencies and officials;(3)partner country governments; and(4)local and international nongovernmental organizations, including faith-based organizations and organizations representing students, teachers, and parents, and other development partners engaged in basic education assistance programs in developing countries.(c)Public commentThe President shall provide an opportunity for public comment on the strategy required under subsection (a).(d)ElementsThe strategy required under subsection (a)—(1)shall be developed and implemented consistent with the principles set forth in section 105(c) of the Foreign Assistance Act of 1961, as added by section 3; and(2)shall seek—(A)to prioritize assistance provided under this subsection to countries that are partners of the United States and whose populations are most in need of improved basic education, as determined by indicators such as literacy and numeracy rates;(B)to build the capacity of relevant actors in partner countries, including in government and in civil society, to develop and implement national education plans that measurably improve basic education;(C)to identify and replicate successful interventions that improve access to and quality of basic education in conflict settings and in partner countries;(D)to project general levels of resources needed to achieve stated program objectives;(E)to develop means to track implementation in partner countries and ensure that such countries are expending appropriate domestic resources and instituting any relevant legal, regulatory, or institutional reforms needed to achieve stated program objectives;(F)to leverage United States capabilities, including through technical assistance, training, and research; and(G)to improve coordination and reduce duplication among relevant Executive branch agencies and officials, other donors, multilateral institutions, nongovernmental organizations, and governments in partner countries.5.Improving coordination and
					oversight(a)Senior Coordinator of United States
 International Basic Education AssistanceThere is established within the United States Agency for International Development a Senior Coordinator of United States International Basic Education Assistance (referred to in this section as the Senior Coordinator). The Senior Coordinator shall be appointed by the President, shall be a current USAID employee serving in a career or noncareer position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher, and shall serve concurrently as the Senior Coordinator.(b)Duties(1)In generalThe Senior Coordinator shall have primary responsibility for the oversight and coordination of all resources and activities of the United States Government relating to the promotion of international basic education programs and activities.(2)Specific dutiesThe Senior Coordinator shall—(A)facilitate program and policy coordination of international basic education programs and activities among relevant Executive branch agencies and officials, partner governments, multilateral institutions, the private sector, and nongovernmental and civil society organizations;(B)develop and revise the strategy required under section 4;(C)monitor, evaluate, and report on activities undertaken pursuant to the strategy required under section 4; and(D)establish due diligence criteria for all recipients of funds provided by the United States to carry out activities under this Act and the amendments made by this Act.(c)OffsetIn order to eliminate duplication of effort and activities and to offset any costs incurred by the United States Agency for International Development in appointing the Senior Coordinator under subsection (a), the President shall, after consulting with appropriate congressional committees, eliminate a position within the United States Agency for International Development (unless otherwise authorized or required by law) that the President determines to be necessary to fully offset such costs and eliminate duplication.6.Monitoring and evaluation of
 programsThe President shall seek to ensure that programs carried out under the strategy required under section 4 shall—(1)apply rigorous monitoring and evaluation methodologies to determine if programs and activities provided under this subsection accomplish measurable improvements in literacy, numeracy, or other basic skills development that prepare an individual to be an active, productive member of society and the workforce;(2)include methodological guidance in the implementation plan and support systemic data collection using internationally comparable indicators, norms, and methodologies, to the extent practicable and appropriate;(3)disaggregate all data collected and reported by age, gender, marital status, disability, and location, to the extent practicable and appropriate;(4)include funding for both short- and long-term monitoring and evaluation to enable assessment of the sustainability and scalability of assistance programs; and(5)support the increased use and public availability of education data for improved decision making, program effectiveness, and monitoring of global progress.7.Transparency and reporting to
					Congress(a)Annual report on the implementation
 of strategyNot later than 180 days after the end of each fiscal year during which the strategy developed pursuant to section 4(a) is carried out, the President shall—(1)submit a report to the appropriate congressional committees that describes the implementation of such strategy; and(2)make the report described in paragraph (1) available to the public.(b)Matters To be includedThe report required under subsection (a) shall include—(1)a description of the efforts made by relevant Executive branch agencies and officials to implement the strategy developed pursuant to section 4, with a particular focus on the activities carried out under the strategy;(2)a description of the extent to which each partner country selected to receive assistance for basic education meets the priority criteria specified in section 105(c) of the Foreign Assistance Act, as added by section 3; and(3)a description of the progress achieved over the reporting period toward meeting the goals, objectives, benchmarks, and timeframes specified in the strategy developed pursuant to section 4 at the program level, as developed pursuant to monitoring and evaluation specified in section 6, with particular emphasis on whether there are demonstrable student improvements in literacy, numeracy, or other basic skills development that prepare an individual to be an active, productive member of society and the workforce.(5)In division B, under the heading disaster relief fund, strike the first “Provided further” and insert “Provided”.(6)In section 101(c)(1) of division C, strike under section 101(a) and insert under section 101(b)(1).(7)Strike the final section 4 and all that follows through the end.Secretary of the SenateClerk of the House of Representatives